Exhibit 10.1

EXECUTION COPY

June 24, 2018

Irwin D. Simon

President and Chief Executive Officer

The Hain Celestial Group, Inc.

Re: Succession Agreement            

Dear Irwin,

This letter agreement (“Agreement”) sets forth the terms and conditions of the
succession of your employment from The Hain Celestial Group, Inc., a Delaware
corporation (the “Company”). Reference is made to your Employment Agreement with
the Company, originally dated as of July 1, 2003, as amended through
September 23, 2014 (the “Employment Agreement”). Capitalized terms used in this
Agreement that are not defined herein have the meanings set forth in the
Employment Agreement.

1.      Succession of Employment.

(a)      Your employment with the Company will terminate, and you will resign
from your position as President and Chief Executive Officer of the Company, and
from all other offices with the Company and its affiliates, on the Succession
Date. For purposes hereof, the “Succession Date” shall mean the date immediately
prior to the first date of employment of a new Chief Executive Officer of the
Company to be appointed by the Company’s Board of Directors (the “Board”). Prior
to the Succession Date, you will continue in your position as President and
Chief Executive Officer and perform the duties of such office, and you agree to
assist the Board in the identification and hiring of a successor to your
position during this period. Prior to the Succession Date, your employment will
continue to be subject to the terms and conditions of the Employment Agreement
and you shall be entitled to receive your Base Salary through the Succession
Date, provided that you will not be eligible to receive an annual bonus in
respect of the 2019 fiscal year nor to be granted any long term incentive awards
after the date hereof. You will not be entitled to any payments or benefits
under the Employment Agreement except as specifically provided herein or as
incorporated herein by reference, and you hereby waive and release any such
claims.

(b)      In the event that, prior to the Succession Date described above, your
employment is terminated on account of death, Disability, Termination Without
Cause, or Termination for Good Reason as provided in Section 5(a) of the
Employment Agreement, your rights to separation payments and benefits shall be
the same as those set forth in this Agreement, and the date of such termination
shall be treated as the Succession Date for all purposes hereunder; provided
that (i) the matters contemplated by this Agreement shall not constitute the
basis for a Termination for Good Reason, and (ii) for purposes of the definition
of “Termination for Cause,” no act or omission by you will be “willful” unless
it is made by you in bad faith or without a reasonable belief that your act or
omission was in the best interests of the Company and any act



--------------------------------------------------------------------------------

or omission by you based on authority given pursuant to a resolution duly
adopted by the Board or on the advice of counsel for the Company will be deemed
made in good faith and in the best interests of the Company. Upon any
termination of your employment prior to the Succession Date as a Termination For
Cause or a Termination Not for Good Reason, as defined in the Employment
Agreement and modified herein, you will not be entitled to any separation
payments or benefits (other than the Accrued Obligations, as defined below) and
the terms of this Agreement shall be null and void.

2.      Board Service. Following the Succession Date, you will continue as a
member of the Board and serve as its Non-Executive Chairman for a period of 90
days, unless you and the Board agree to an extension of such period, and you
hereby agree to resign from the Board at the end of such period. In addition to
the regular compensation for a non-employee director of the Company generally,
you will receive compensation for your service as Non-Executive Chairman based
on an annual cash retainer fee of $100,000, payable on a quarterly basis over
your period of service in accordance with the Company’s policy for the payment
of Board retainer fees generally. For the duration of your service as
Non-Executive Chairman and through the first anniversary thereof, the Company
will provide you with an administrative assistant consistent with current
practice to facilitate the performance of your duties and the transition of the
Chief Executive Officer position, subject to the terms of this Agreement.

3.      Succession Payments and Benefits. In consideration of your obligations
under this Agreement (including the restrictive covenants in Section 8 hereof),
in accordance with Section 5(b) of the Employment Agreement and in full
satisfaction of your rights thereunder, upon and subject to your separation from
service on the Succession Date, you will be entitled to the following separation
payments and benefits: (a) a cash separation payment equal to $34,294,688.00,
payable in a single lump sum (subject to applicable tax withholdings) within ten
(10) days following the Release Date (defined below), (b) continuation of the
benefits set forth in Section 4(b)(3) (life insurance) and Section 4(b)(4)
(disability insurance) of the Employment Agreement until the third anniversary
of the Succession Date, and (c) continuation of the health benefits set forth in
Section 5(d)(iii) of the Employment Agreement in accordance with the terms
thereof. Notwithstanding the foregoing, you shall not be entitled to receive any
of the payments in this Section 3 or Section 4 unless you execute and deliver to
the Company the Release of Claims in the form of Exhibit A hereto, and you do
not revoke such Release of Claims, within the time periods specified therein
(the 8th day following the Succession Date, the “Release Date”). In the event
that the Succession Date has not occurred by December 31, 2018, and you and the
Board do not mutually agree to the continuation of your service as Chief
Executive Officer and the terms and conditions thereof, your employment will
terminate as of such date and you will be entitled to the separation payments
and benefits provided under this Section 3 and Section 4 hereof, subject to the
terms thereof.

4.      Long Term Incentive Awards. Upon the Succession Date, subject to your
execution and non-revocation of the Release of Claims attached as Exhibit A, the
long term incentive awards set forth on Exhibit B hereto (the “LTI Awards”)
shall be treated as follows: (i) all LTI Awards shall be deemed vested with
respect to any service-based requirements to which such awards are then subject,
and (ii) with respect to all LTI Awards that are subject to performance-based
vesting requirements, such awards shall remain subject to the applicable
performance-based vesting requirements under the award agreements. The LTI
Awards shall otherwise remain

 

2



--------------------------------------------------------------------------------

subject to the terms and conditions set forth in the applicable award
agreements. You acknowledge that you shall not have any rights to any long-term
incentive awards other than the LTI Awards identified on Exhibit B.

5.      Accrued Rights. Upon the Succession Date, you will be entitled to
(i) the earned but unpaid base salary and accrued but unused vacation days,
payable in a single lump sum within ten (10) days following the Succession Date,
in accordance with the Employment Agreement (ii) the Vested Benefits, payable
pursuant to the terms of the applicable plan, policy, program, contracted or
agreement, in accordance with the Employment Agreement, and (iv) settlement of
any unreimbursed business expenses in accordance with the requirements of
Section 4(c) of the Employment Agreement (together, the “Accrued Obligations”).

6.      Indemnification and Insurance. Section 4(d) of the Employment Agreement
(Indemnification) is incorporated herein by reference and shall remain in full
force and effect in accordance with applicable law and the Company’s Amended and
Restated Certificate of Incorporation and the Amended and Restated By-Laws of
the Company (the “By-Laws”) for the time periods specified therein. Subject to
the By-laws, the Company will pay expenses (including attorneys’ fees) incurred
by you in defending any civil, criminal, administrative or investigative action,
suit or proceeding in advance of the final disposition of such action, suit or
proceeding. You undertake to repay such amount if it shall ultimately be
determined that you are not entitled to be indemnified by the Company as
provided for in this Section 6. You will also continue to be covered by any
past, current or future Company Director and Officer Liability Insurance program
to the same extent as then-current officers and directors of the Company.

7.      Cooperation. You agree that, following the Succession Date, at the
Company’s request, you shall assist and advise the Company in any investigation
which may be performed by the Company or any government agency and any
litigation in which the Company may become involved. Such assistance shall
include you making yourself reasonably available for interviews by the Company
or its counsel, deposition and/or court appearances at the Company’s request.
The Company shall attempt to schedule such assistance at mutually convenient
times and places, taking into account any employment constraints that you may
have. The Company shall reimburse you for reasonable expenses incurred by you at
the Company’s request, consistent with the Company’s practices applicable to you
during your employment. To the maximum extent permitted by law, you agree that
you will notify the Company’s General Counsel if you are contacted by any person
contemplating or maintaining any claim or legal action against the Company, or
by any agent or attorney of such person, within three business days of such
contact. Nothing in this Section 7, however, requires you to act against your
own legal interests.

8.      Restrictive Covenants.

(a)      Non-Competition; Company Property; Injunctive Relief; and
Acknowledgments. You acknowledge and agree that the following provisions of the
Employment Agreement shall remain in full force and effect in accordance with
the terms thereof, and that you are in compliance and shall continue to comply
with such covenants following the Succession Date for the time periods specified
therein: Section 6(a) (Noncompetition), Section 6(b) (Confidentiality),
Section 6(c) (Company Property), Section 6(d) (Injunctive Relief and Other
Remedies) and Section 6(e) (Acknowledgments). With respect to the noncompetition
restrictions

 

3



--------------------------------------------------------------------------------

of Section 6(a) of the Employment Agreement, you may request that the Board
approve limited exceptions to such provision, and the Board shall consider such
requests in good faith, provided that the Board shall not approve such request
if it reasonably determines that such disapproval would be necessary and
essential to protect the business, goodwill, and customer relationships that the
Company and its subsidiaries.

(b)      In addition, for purposes of legal compliance, Section 6(b) of the
Employment Agreement (Confidentiality) is hereby by amended by adding the
following subclauses to the end of such clause:

(i)      Defend Trade Secrets Act. You are hereby notified, in accordance with
the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1833(b), that: (i) an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law; (ii) an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (iii) an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.

(ii)      Whistleblower. Notwithstanding anything herein to the contrary,
nothing in this Agreement shall: (i) prohibit you from making reports of
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under
Section 21F of the Securities Exchange Act of 1934 or Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation; or (ii) require notification or prior
approval by the Company of any reporting described in clause (i).

(c)      Non-Disparagement. You covenant and agree that you shall not disparage
or direct others to disparage the Company or any of its affiliates, or any of
their past, present or future employees, officers, directors, products or
services, and the Company covenants and agrees that it (i) shall not disparage
or direct others to disparage you or your performance of services for the
Company, and (ii) shall instruct its directors and officers not to disparage or
make defamatory statements about you. For purposes of this Section 8(c), the
term “disparage” includes, without limitation, comments or statements to the
press, to the Company’s or its affiliate’s employees or to any individual or
entity with whom the Company or its affiliates has a business relationship
(including, without limitation, any vendor, supplier, customer or distributor)
or any public statement that would intentionally have a material adverse effect
on, in any manner and as applicable: (i) the conduct of any business by the
Company or you, as applicable, or its or your affiliates (including, without
limitation, any business plans or prospects), or (ii) the business reputation of
the Company or you, as applicable, or its or your affiliates (including for the
Company, any officer, director or employee of the Company or its affiliates).
Notwithstanding the foregoing, nothing in this Section 8(c) shall prevent the
Company

 

4



--------------------------------------------------------------------------------

or you from (x) making any truthful statement to the extent, but only to the
extent (i) such statement is made in connection with any proceeding (regardless
of whether between you and the Company) or in the course of any regulatory or
administrative inquiry, review or investigation or other proceeding that may be
conducted by a government agency, or (ii) required by law, legal process or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with apparent jurisdiction over you or (y) making normal
competitive statements that would not be in connection with a violation of
Section 6(a) of the Employment Agreement. Without limiting either your or the
Company’s remedies for a breach of this Section 8(c), if either party shall
breach this Section or any person protected by this Section shall breach the
instruction provided for in clause (ii) of the first sentence hereof, this
Section 8(c) shall not limit the response of the party not breaching this
Section or limit future statements as to such breaching party or person.

(d)      Public Announcement. Prior to the date hereof, the Company has provided
you with final versions of all press releases and public communications to be
issued by the Company related to the separation of your employment.

9.      Tax Withholding. The Company shall deduct or withhold, or require you to
remit to the Company, the minimum statutory amount to satisfy federal, state or
local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.

10.      Full-Settlement; Legal Expenses. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against you
or others. In no event shall you be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to you under any of
the provisions of this Agreement. Consistent with Section 7(d) of the Employment
Agreement, the Company agrees to pay, upon written demand therefor by you, all
legal fees and expenses which you may reasonably incur as a result of any
dispute or contest by or with the Company or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement, if you
substantially prevail in the dispute or contest or the dispute or contest is
settled, plus in each case interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code. In any such action brought by you for damages
or to enforce any provisions of this Agreement, you shall be entitled to seek
both legal and equitable relief and remedies, including, without limitation,
specific performance of the Company’s obligations hereunder, in your sole
discretion. The Company shall pay your reasonable legal fees in connection with
the negotiation of this Agreement, subject to provision of appropriate invoices.

11.      Entire Agreement. This Agreement constitutes the entire agreement
between you and the Company with regard to the subject matter hereof and,
effective as of the Succession Date, supersedes the Employment Agreement, except
as specifically provided herein. In the event that any one or more of the
provisions of this Agreement are held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remainder of the Agreement
shall not in any way be affected or impaired thereby. No waiver by either party
of any breach by the other party of any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of any other
provision or condition at the time or at any prior or subsequent time.

 

5



--------------------------------------------------------------------------------

12.      Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy, facsimile or other electronic transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:

 

If to you:

  

To your address as set forth in the Company’s records.

If to the Company:

  

The Hain Celestial Group, Inc.

  

1111 Marcus Avenue

  

New Hyde Park, New York 11042

  

Attn: General Counsel

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy, facsimile or other electronic
transmission, it shall be effective upon receipt.

13.      Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by you, the Company and your and the Company’s
respective heirs, successors and assigns, except that you may not assign your
rights or delegate your obligations hereunder without the prior written consent
of the Company. The Company agrees to cause any person or entity that succeeds
to the interest of the Company (regardless of whether such succession does or
does not occur by operation of law) by reason of the sale of all or a portion of
the Company’s stock, a merger, consolidation or reorganization involving the
Company or, unless the Company otherwise elects in writing, a sale of the assets
of the business of the Company (or portion thereof) in which you perform a
majority of your services to assume this Agreement.

14.      Section 409A. The intent of the parties is that payments and benefit
under this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith or exempt therefrom, as applicable. A termination of
employment shall not be deemed to have occurred for purposes of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Section 409A upon or following a
termination of employment, unless such termination is also a “separation from
service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. Any payment hereunder
constituting “nonqualified deferred compensation” within the meaning of
Section 409A will be paid on the day that is six months plus one day after the
Succession Date, after applying the exemption for short-term deferrals of
compensation in accordance with Section 409A. All expenses or other
reimbursements as provided herein shall be payable in accordance with the
Company’s policies in effect from time to time, but in any event any
reimbursements that are non-qualified deferred compensation subject to
Section 409A of the Code shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
you. No such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year

 

6



--------------------------------------------------------------------------------

and the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchanged for another benefit. For purposes of Section 409A, your
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company. Nothing
contained in this Agreement shall constitute any representation or warranty by
the Company regarding compliance with Section 409A.

15.      Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws thereof.

16.      Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be resolved by binding arbitration. This arbitration
shall be held in New York City and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Expedited Employment
Arbitration Rules of the American Arbitration Association then in effect at the
time of the arbitration, and otherwise in accordance with principles which would
be applied by a court of law or equity. The arbitrator shall be acceptable to
both you and the Company. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be held by a panel of three arbitrators one
appointed by each of the parties and the third appointed by the other two
arbitrators.

17.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

Please acknowledge your acceptance of the terms of this Agreement by signing and
dating this letter agreement as indicated below.

Sincerely,

/s/ Andrew R. Heyer

Andrew R. Heyer

Lead Director      

The Hain Celestial Group, Inc.

Accepted and agreed:

/s/Irwin D. Simon

Irwin D. Simon

June 24, 2018

 

7



--------------------------------------------------------------------------------

Exhibit A

Release of Claims

(i)      I, Irwin D. Simon, in consideration of and subject to the performance
by The Hain Celestial Company, Inc. (together with its subsidiaries, the
“Company”), of its material obligations under the Succession Agreement with the
Company, dated June 24, 2018 (the “Agreement”), do hereby release and forever
discharge, as of the date hereof, the Company and its affiliates and its and all
of their respective present and former directors, officers, agents,
representatives, employees, successors, assigns and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. Defined
terms used herein that are not otherwise defined shall have the meanings set
forth in the Agreement.

(ii)      I have agreed that, to reflect resolution of the rights under my
Employment Agreement with the Company, I will not receive the payments and
benefits specified in Section 3 and Section 4 of the Agreement unless I execute
this Release of Claims and do not revoke it within the time period permitted
hereafter or breach this Release of Claims. I also acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date hereof) by virtue of employment with the Company, other than as
provided in the Agreement.

(iii)      Except as provided in paragraph (v) below, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, lawsuits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this General Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”); provided that the foregoing release shall
not extend to, and in no event shall the “Claims” which are being released
hereunder include, (a) any rights to reimbursement or indemnification in my
capacity as an officer, director or employee of

 

A-1



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries under the governing documents of the
Company or such Subsidiary, any agreement with the Company, any insurance policy
or applicable law or any claims that are the fault of the Company, other than as
a result of my actions or omissions, (b) my rights to payments or benefits due
under Section 3 and Section 4 of the Agreement, or (c) my rights as a
stockholder of the Company. In addition, in the event (but only in the event)
any Claim is made against me by or on behalf of the Company, nothing herein
shall release or in any way limit any counterclaims I may make.

(iv)      I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph iii above.

(v)      I agree that this Release of Claims does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this Release of Claims. I
acknowledge and agree that my separation from employment with the Company shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

(vi)      In signing this Release of Claims, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
Release of Claims and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this Release of Claims shall serve as a complete defense to such Claims.
I further agree that I am not aware of any pending charge or complaint of the
type described in paragraph 3 as of the execution of this Release of Claims.

(vii)      I agree that neither this Release of Claims, nor the furnishing of
the consideration for this Release of Claims, shall be deemed or construed at
any time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

(viii)      I agree that I will forfeit all amounts payable by the Company
pursuant to Section 3 and Section 4 of the Agreement if I challenge the validity
of this Release of Claims. I also agree that if I violate this General Release
by suing the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement.

(xii)      Whenever possible, each provision of this Release of Claims shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release of Claims is held to be invalid, illegal or
unenforceable in any respect under arty applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other

 

A-2



--------------------------------------------------------------------------------

provision or any other jurisdiction, but this Release of Claims shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS RELEASE OF CLAIMS, I REPRESENT AND AGREE THAT:

(a)      I HAVE READ IT CAREFULLY;

(b)      I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(c)      I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION; I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE OF CLAIMS SUBSTANTIALLY IN ITS FINAL FORM ON __________ ___, _____
TO CONSIDER IT AND THE CHANGES MADE SINCE THE __________ ___, _____ VERSION OF
THIS RELEASE OF CLAIMS ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

(d)      [THE CHANGES TO THE AGREEMENT SINCE _____________, EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.]

(e)      I UNDERSTAND THAT HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
OF CLAIMS TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(f)      I HAVE SIGNED THIS RELEASE OF CLAIMS KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(g)      I AGREE THAT THE PROVISIONS OF THIS RELEASE OF CLAIMS MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY A REPRESENTATIVE OF THE COMPANY AND BY ME.

DATE: __________ ___, _____       

    Irwin D. Simon

 

A-3



--------------------------------------------------------------------------------

Exhibit B

List of Outstanding LTI Awards

 

Grant Date  

Type of

Award

 

Number of  

Unvested  

Shares (at  

Target)  

  Vesting Date    

Performance  

Period End  

Date  

 

Performance  

Metric  

7/3/2012

  RSU   40,000   8/27/2018   n/a   n/a

7/3/2012

  RSU   40,000   10/22/2018   n/a   n/a

7/3/2012

  RSU   40,000   12/13/2018   n/a   n/a

7/3/2012

  RSU   40,000   10/22/2019   n/a   n/a

12/29/2015

  PSU   162,345   6/30/2018   6/30/2018   TSR

9/26/2017

  PSU   164,265   6/30/2019   6/30/2019   TSR

9/26/2017

  RSU   4,106   9/26/2018   n/a   n/a

9/26/2017

  RSU   4,106   9/26/2019   n/a   n/a

9/26/2017

  RSU   4,107   9/26/2020   n/a   n/a

12/29/2015  

  Performance  
Award     TBD*   n/a   6/30/2018     Net Sales  


Growth  

*Number of fully vested shares to be determined based on net sales growth
through the end of the Performance Period.

 

B-1